Citation Nr: 0513038	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  03-35 030	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arrhythmias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1971 to December 1993.

2.  On May 2, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In May 2003, a 
rating action denied service connection for hypertension and 
arrhythmias; the veteran was notified by letter dated June 4, 
2003 and perfected an appeal thereafter.  In a letter dated 
April 29, 2005, and received at the Board on May 2, 2005, 
prior to the promulgation of a decision by the Board in this 
appeal, the veteran notified the Board that after careful 
review of his health records, he was unable to bring forth 
additional information or facts concerning his appeal.  
Therefore, he was withdrawing all appeals.  

As the veteran has withdrawn this appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


